﻿45.	 
It is a particular pleasure for me to extend to you, Sir, on behalf of the Haitian delegation, my warmest congratulations on your election to the presidency of the thirty- eighth session. Your vast experience in the field of international relations, your brilliant rise to the head of the Panamanian diplomatic service, and the objectivity and loftiness of view that habitually mark your statements make you the natural person to discharge the delicate functions upon which the success of our work largely depends. We are pleased that this distinction has been conferred upon the representative of a friendly country, with which Haiti is honoured to have maintained such long-standing, excellent relations.
46.	I should like also to convey our gratitude to Mr. Hollai of Hungary for the mastery and skill with which he guided the work of the thirty-seventh session.
47.	Permit me once again to pay a well-deserved tribute to the tireless devotion with which the Secretary-General has devoted himself to the cause of the Organization, with the aim of strengthening its role and contributing to the maintenance of peace wherever it may be threatened.
48.	The Haitian delegation takes this opportunity to say that it is most pleased to welcome to membership of the United Nations a fraternal Caribbean country, Saint Christopher and Nevis, a country which, we are sure, will make an active and valuable contribution to the deliberations of the Organization.
49.	I must refer to the tragic event which took place yesterday. The Government and people of Haiti ask the delegation of the Republic of Korea to accept our sincere condolences and to transmit our expressions of sympathy to the bereaved families of the victims.
50.	Last year we shared with the Assembly the Haitian Government's deep concern at the disturbing deterioration of the world situation, and insistently urged the international community systematically to strengthen the bases for dialogue and concerted action in order gradually to dispel the omnipresent spectre of poverty and violence.
51.	Today we cannot but express our disappointment and our negative evaluation of recent developments on the international political and economic scene. Undeniable progress has, of course, been made occasionally, but this progress does not amount to a great deal when compared with the proliferation of areas of crisis and the constant exacerbation of the endless sufferings of the peoples of the third world. Tensions between States continue to heighten: sovereign countries Members of the United Nations are under foreign occupation; and whole populations are still under colonial domination, apartheid and other more subtle forms of oppression. And as if that were not enough, we have just witnessed an indescribable act committed by a super-Power against defenceless civilians, in defiance of the most elementary norms of human rights.
52.	For certain wealthy countries, signs of a precarious recovery have begun timidly to emerge, but the developing countries are facing a catastrophic economic crisis with incalculable social consequences, the solution to which lies essentially in unprecedented efforts at international solidarity. Such a picture hardly gives rise to optimism. It is therefore more than ever vital for every member of the great family of nations, firmly convinced of the inevitability of our common destiny, to promise faithfully to respect the principles of the Charter of the United Nations so that we can together achieve our objectives of peace, brotherhood and justice, which in the final analysis are in keeping with the eternal aspirations of the universal conscience.
53.	In the light of those considerations, the Haitian delegation wishes to reaffirm its position on the main items included in the agenda, items which are troubling international life. In this regard, permit me first to mention Central America, where the cycle of violence has spiralled spectacularly this year.
54.	This extremely alarming situation is marked by all- too-frequent recourse to force and has been punctuated by growing numbers of border incidents; it contains the seeds of a permanent crisis whose devastating effect could ultimately extend well beyond the zone now affected.
55.	The important thing, above all, is to stress that this crisis stems essentially from the many grave social and economic difficulties besetting the region. Consequently, there can be no question of reducing simply to the dimensions of an East-West conflict what is in fact a whole set of fundamental problems which can be resolved only by the peoples of the region themselves, and they have the 
exclusive right to define their kind of society and to establish their own model for development.
56.	In this spirit, the Government of Haiti faithful to the principles that have always formed the basis of its foreign policy, unreservedly supports the constructive and bold actions undertaken by the Contadora Group countries with the objective of restoring, through dialogue and negotiation, the peace which is the irreplaceable foundation for any economic and social advancement. My Government also appreciates any manifestation of firmness designed to maintain the balance of forces and to preserve regional security.
57.	The Republic of Haiti makes a solemn appeal to the wisdom of the front-line States and asks them to reject any sterile extension of the conflict. It declares itself ready to support initiatives which could lead to a balanced and effectively controlled reduction of arms in the region.
58.	In the South Atlantic, the situation prevailing in the Malvinas Islands constitutes, as we have so often stated, a sequel to a completely outmoded colonialism. The blood that was shed last year on both sides and the planned establishment, with the complicity of South African firms, of an air base which is not justified by the defence needs of the archipelago, constitutes urgent and imperative reasons for the immediate resumption of dialogue. For that reason, rejecting apartheid imposed by force and unswervingly supporting the legitimate aspirations of the Argentine nation, the Government of the Republic o * Haiti urges the United Nations to promote the search for a negotiated and final solution.
59.	The Middle East has for more than three decades been the scene of warfare, and every day adds its share of tragedy to the already blood-soaked history of that part of the world. The recent outbreak of violence in Lebanon proves, if proof were necessary, that the settlement of this regional crisis lies more than ever before in the establishment of overall peace on the basis of the rules of law, morality and justice in accordance with the spirit of Security Council resolutions 242 (1967) and 338 (1973).
60.	Therefore the Haitian Government believes that the search for peace necessarily entails recognition and respect by all its neighbours of Israel's right to exist within secure and recognized borders. Similarly, we believe that there can be no question of denying to the Palestinian people its right to effective self-determination within a physical, legal and administrative framework in keeping with its legitimate aspirations. Any attempt to ignore or repudiate these basic criteria for a peaceful solution can only serve to prolong needlessly the ravages of hatred in that sorely tried region.
61.	With regard to the question of Cyprus, the Government of the Republic of Haiti wishes to recall that the solution of this problem necessarily entails respect for the unity of the Republic of Cyprus and the withdrawal of all foreign occupation forces. We welcome the efforts of the Secretary-General within the framework of his mission of good offices and we hope it will be successful.
62.	The Republic of Haiti has also been following with attention and concern the evolution on the African continent of certain very ominous situations in which too often foreign Powers are involved and which are jeopardizing the stability of the region while holding up the social and economic development of the countries concerned.
63.	We deplore particularly the internecine struggle which is at present dividing Chad. The Government of Haiti continues to hope that that nation, jealous of its independence, will ultimately recover its unity through dialogue and succeed in enjoying the full and effective exercise of its sovereignty over the whole of its territory.
64.	With regard to Western Sahara, the Republic of Haiti continues to believe in the possibility of a peaceful solution, based on the principle of self-determination in accordance with General Assembly resolution 1514 (XV) and the relevant resolutions of the Organization of African Unity	In this regard, we remain confident that the Ad Hoc Committee on Western Sahara, entrusted with the task of organizing a referendum, will effectively discharge its tasks, with the active support of the parties concerned, and that the Sahraoui people, as a result of this process, will succeed in choosing its destiny in all freedom, in conformity with its legitimate aspirations.
65.	In Asia there also persist hotbeds of crisis engendered and maintained by the expansionist ambitions of certain  States determined to impose their will by means of an illegal military presence, in flagrant violation of the Charter of the United Nations. We cannot fail to mention, in this regard, the tragedy that is still being played out in occupied Afghanistan and in occupied Kampuchea. We must recall the daily horrors of war and repression. The Republic of Haiti warmly salutes the patriotic struggle of the Khmer and Afghan peoples and hopes that the United Nations will redouble its efforts to promote a return to peace within the framework of a settlement which will naturally entail the final withdrawal of the occupation forces and recognize the exclusive right of those States to define their own form of Government.
66.	On the other hand, the Haitian Government has noted with satisfaction the encouraging initiatives of the head of State of South Korea designed to establish dialogue to lead to the reunification of the Korean nation. It is highly desirable that the United Nations give its support to these peaceful actions which in their principles are entirely compatible with the essential objectives of the Organization.
67.	Since 1946 the Organization has been dealing with the painful and difficult question of apartheid, which has been condemned by the General Assembly as a crime against mankind. In spite of universal condemnation, the Pretoria regime, far from abiding by the United Nations resolutions, persists in its criminal policy towards the black people of South Africa.
68.	The Government of the Republic of Haiti, I would recall, approximately 50 years ago brought before the League of Nations the scandal of the massacre of Hottentots in South West Africa and prevailed upon it to examine for the first time the racial policy of the Union of South Africa. Faithful to these historic traditions, we once again today reaffirm forcefully our unswerving attachment to the South African people and unconditional solidarity with the heroic struggle being waged for the final elimination of the apartheid regime. We urge the General Assembly and all organizations and agencies concerned, in this year which sees the end of the first Decade for Action to Combat Racism and Racial Discrimination, to make a critical review of the initiatives taken so far, with a view to strengthening the array of measures which would help to overcome the brutal arrogance of the South African Government and lead to the establishment of an open, democratic and multiracial society in South Africa.
69.	My Government is compelled to denounce the countries which are actually guilty of complicity with that regime and have provided it with political, economic, military and nuclear co-operation on the highly arguable pretext of having to preserve strategic interests. We call upon them not to oppose any longer the adoption of 
global and binding sanctions, which alone can put an end to this policy of dehumanization pursued by the Pretoria racist minority.
70.	Furthermore, we see the same attitude of defiance on the part of the South African regime in the illegal occupation of Namibia and the systematic blocking of the United Nations plan for bringing that Territory to independence.
71.	On this subject, while we duly appreciate the efforts made by the Contact Group, we cannot but deplore the decision of a certain Power to link the process of independence with geopolitical considerations which in any case cannot possibly prevail over the rights of the Namibian people to exercise sovereignty over its Territory.
72.	The people and Government of Haiti wish to reiterate their total support for the front-line States and the heroic freedom fighters who are waging a noble struggle under the leadership of the South West Africa People's Organization [SWAPO]. We solemnly call on the international community to ensure that the year 1984 will finally see the implementation of the commitments entered into for the benefit of the Namibian people so that it can become independent, with full territorial integrity, in accordance with Security Council resolution 435 (1978).
73.	It has become trite to repeat that we are at the moment suffering from the most serious economic crisis since the 1930s and that it hits the poorest among us hardest. In Africa, Asia and Latin America the developing countries are witnessing an almost general collapse of their growth rates and in certain cases this is becoming a veritable catastrophe.
74.	The spectacular fall of commodity prices and the subsequent decline in export earnings, the appreciable slowing down of the rate of investment, and the abrupt acceleration of the process of indebtedness combined with a reduction in net terms of international transfers have, in the final analysis, led to a very clear-cut decline in the standard of living the peoples of the third world.
75.	Without wishing to go deeply into the underlying causes of this state of affairs, we must repeat that the industrialized nations bear a large part of the responsibility for engendering this tragic situation. Deciding to combat by a policy of draconian austerity the inflation resulting from declining productivity in the 1970s, they have given rise to a global contraction of the demand for goods and services and a sharp increase in interest rates, thus leading to a generalized recession, which has proved to be .an extremely heavy burden on the third-world countries for reasons which are not their fault.
76.	Similarly, public development assistance, an increase in which might have compensated in part for the negative effects of this policy, has never reached the targets laid down more than 20 years ago, while at the same time annual expenditures on armaments have reached the astronomical figure of $600 billion.
77.	All these phenomena have been thoroughly described and analysed by committees of experts in specialized forums. We shall therefore confine ourselves simply to stressing certain particularly striking facts and making some recommendations which could help carry the debate forward.
78.	First, we must admit the failure of international meetings designed to put an end to the crisis. The sixth session of the United Nations Conference on Trade and Development, held at Belgrade from 6 June to 2 July 1983, ended up, as far as the third world was concerned, as a bitter disappointment. The Buenos Aires Platform,  in which the Group of 77 presented a balanced set of realistic proposals, was met, with a very few exceptions, with a whole host of reservations which were desperately narrow and selfish in nature. Similarly, the Specialized Conference on External Financing, held at Caracas from 4 to 9 September, above all made it possible to observe the irreconcilable differences between the providers of funds and the recipient countries.
79.	We cannot help wondering whether, over and above the obvious temporary difficulties on which an attempt is being made to blame the lack of progress, the dialogue between industrialized and developing countries has become completely bogged down.
80.	In spite of all this, as solemnly stated by President Jean-Claude Duvalier:
 The Republic of Haiti continues to believe in the future of global negotiations on the establishment of a new economic order which would make it possible for the poor peoples of the third world to reach a threshold of development compatible with the dignity of the human race and the right of the individual to a decent life. 
81.	The Haitian Government believes that in the immediate future we should set up a system of almost permanent regional meetings as a result of which a small number of representatives of North and South could give their views on specific economic subjects so that concrete decisions could be taken over the short term.
82.	Secondly, the model for recovery proposed by the Western countries seems to us both optimistic and incomplete, inasmuch as they claim that the recovery which has begun in the industrialized nations will inevitably lead to a resurgence of growth in the third world, provided, of course, that the third world has undertaken in advance the indispensable task of putting its finances on a sounder footing. For our part we remain convinced that this kind of automatism will not work because of structural distortions which prevent the market machinery from having its full effect on the developing countries.
83.	In order to make up for these deficiencies, we should set up special programmes specifically oriented to a certain number of priority objectives which constitute the sin qua non of any economic recovery. I am talking about the stabilization of export earnings, the appropriate transfer of both public and private capital and the rescheduling of the third world debt. From this standpoint the Republic of Haiti believes that, if measures such as programmes of financial austerity, which for its part it continues to apply scrupulously, and the Caribbean Basin initiative, which it welcomed with satisfaction, in fact constitute the necessary conditions of our economic development, it is equally true that such arrangements seem ridiculously inadequate when compared with the size and diversity of the needs of the region.
84.	Therefore the Haitian Government has begun to wonder—following President Belisario Betancur's statement in a remarkable address that Central America needed $5 billion in order to recover its former level of expansion—how many billions the Caribbean would need to bring about a rate of growth that would make it possible to meet the essential needs of its peoples. It is for us, together with the major Powers of this continent to give a serious and credible answer to this question, bearing constantly in mind the fact that economic development and social progress constitute, in the final analysis, the best guarantees of political stability and regional security.
85.	Thirdly, the clear inability of the international system in its present form to provide the necessary components of a solution for the developing countries should make the third world seek in South-South co-operation 
ways and means of bringing about its economic emancipation.
86.	On the American continent, encouraging initiatives have, indeed, recently been launched to this end, and this is an opportunity to pay a well-deserved tribute to ECLA and the Latin American Economic System for their remarkable contributions to producing a regional strategy of co-operation making it possible for the countries of the continent to face the crisis by an intelligent reformulation of their external trade and the common exploitation of their vast resources.
87.	Because of their structural weaknesses and natural handicaps the least developed countries have suffered particularly badly from the international crisis. Available statistics in this regard reveal, that, over and above the reduction in per capita income and the decline in food production, there has been a substantial reduction in public development assistance, in spite of the commitment of the industrialized nations rapidly to double transfers to those countries.
88.	In these circumstances, how can we not entertain doubts about the present international order when even for the small group of least developed countries it seems impossible to bring about appropriate actions and to mobilize the relatively small sums of money needed to get them moving?
89.	The Republic of Haiti therefore calls upon the rich countries to change their attitude and do everything possible to carry out the Substantial New Programme of Action for the 1980s for the Least Developed Countries,  officially launched at Manila in 1979 and endorsed in Paris in 1981 and Belgrade in 1983.
90.	This cursory examination of the world situation that we have just undertaken has enabled us to shed light on both the gravity and the complexity of the problems facing the international community and on the very nature of the principles which should guide the States Members of the United Nations in the search for solutions to the many difficulties that may jeopardize the future of mankind.
91.	The main point to bear in mind is that there will be no progress towards peace and economic development in a more and more interdependent world without a continual strengthening of international solidarity, without a genuine political determination to bring about change, without a genuine intention on the part of the major Powers to give real effect to the various resolutions to which they have subscribed.
92.	The Republic of Haiti, which under the leadership of President Jean-Claude Duvalier is steadfastly pursuing the work of national development in a climate of peace and stability, will continue to play its full role in the international community, in accordance with the Charter of the United Nations, in bringing about a new order that will be more just and more humane.
93.	This year, when we are commemorating the bicentenary of the birth of Bolivar and are paying tribute to an epic to which the Republic of Haiti is proud to have made a decisive contribution, we express the hope that the spiritual heritage of the Liberator, like that of the other great nation-builders, will guide our actions and our thoughts towards a world of peace, justice and fraternity.




 









